A motion for a new trial was moved for by Mr. Mathis, on the ground that all judgments under the instalment act of 1787, carry interest; and the presiding judge in this case, had directed the jury not to allow it. But the mo-7 i * - . tion was overruled, because this was a suit originally on a tort, and the plaintitf was entitled to his execution on enter» *194ing up his judgment. The Instalment act of 1787 did not prevent him, and if he chose to let the judgment remain over so long unsatisfied, it was his own fault. Besides, this was an action in its origin sounding in damages, and it was not the usage and practice of the court to allow interest on damages. They were therefore of opinion, that the presiding judge directed the jury properly not to allow interest.
Rule for new trial discharged.
Present, Burke, Grimke''and Bav.